UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7530


DARREL R. FISHER,

                     Petitioner - Appellant,

              v.

J. C. HOLLAND,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:18-hc-02099-FL)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrel R. Fisher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrel R. Fisher appeals the district court’s order denying relief on his petition for

a writ of mandamus.      We have reviewed the record and find no reversible error.

Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons

stated by the district court. Fisher v. Holland, No. 5:18-hc-02099-FL (E.D.N.C. Nov. 28,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                            2